Title: To Thomas Jefferson from John McMenamy, 1 August 1805
From: McMenamy, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Cross Roads Brooklin New York. Augt. 1st. 1805
                  
                  I have taken the liberty of informing your Honour that I have a plan to lay before you. that would inform you at any time your Shipping could enter any port in my part of the World, Or com out of any port, Or if they were spoke with at Sea or along Shore when wind would be best to bring them to their intended port. And as it is the first thing of the kind I belive ever offered to the Public I have applyed to your Honour for encouragement of said plan, as your Ships of War Merchant Ships and other Ships Benefits by said plan, Merchants can Insure their Ships with the greatest Propriety
                  Sir as any thing for the good of the Nation would meet your greatest encouragement I wait for your Instructions As I live contiguous to New York if your Honour would appoint a Gentlemant to see it, I then would lay the whole at large before your Honour Sir
                   I am your Honours Most Humble & Most Obedt. Servant
                  
                     John McMenamy 
                     
                  
               